       Case 2:21-cv-01147-EEF-DMD Document 1 Filed 06/14/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


CRYSTAL LOYD                                                  CIVIL ACTION NO.

VERSUS                                                        JUDGE:

AMERICAN BANCSHARES, INC. D/B/A                               MAGISTRATE JUDGE:
AMERICAN BANK AND TRUST COMPANY,
INC.

                                          COMPLAINT

       The Complaint of CRYSTAL LOYD, a resident of the full age of majority of St.

Tammany Parish, Louisiana, respectfully represents:

                                                  1.

       Jurisdiction herein is pursuant to 28 U.S.C. §1331 and §1367. Venue is proper within the

Eastern District as the majority of the incidents sued upon occurred within this judicial district.

                                                  2.

       The Defendant listed below is justly and truly indebted to Ms. Loyd for all sums as are

reasonable under the premises, compensatory damages, lost wages and benefits, back pay and

front pay in lieu of reinstatement, punitive damages, attorney’s fees, all costs of these

proceedings, interest thereon from the date of judicial demand until paid, and all such other relief

to which Ms. Loyd is entitled at law or in equity:

       A.      AMERICAN BANCSHARES, INC. D/B/A AMERICAN BANK AND

               TRUST COMPANY, INC. (hereinafter referred to as “the Bank”), a domestic

               business corporation domiciled in the City of Covington, Parish of St. Tammany,

               authorized to do and doing business in the State of Louisiana.



                                              -Page 1 -
       Case 2:21-cv-01147-EEF-DMD Document 1 Filed 06/14/21 Page 2 of 6




                                               3.

       This lawsuit is brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§2000e, et seq.; Louisiana Employment Discrimination Law, La. R.S. 23:301, et seq.; and

Louisiana anti-retaliation laws, La. R.S. 23:967 and La. R.S. 51:2256.

                                               4.

       In November 1999, Ms. Loyd was hired by the Bank. She worked for the Bank for over

20 years and was terminated on September 1, 2020. During that time, she held positions of Vice

President Administration Officer, Branch Manager, and/or Security Officer.

                                               5.

       At all times pertinent hereto, Ms. Loyd was an “employee” of the Bank within the

meaning and intent of federal and Louisiana law. At all times pertinent hereto, the Bank was the

“employer” of Ms. Loyd within the meaning and intent of federal and Louisiana law, and, upon

information and belief, employed between 50 and 100 employees.

                                               6.

       At all pertinent times, Edward Riecke was the Chief Executive Officer (CEO) of the

Bank and close personal friend of Bank patron Benjamin Doss. As CEO, Edward Riecke was an

agent and employee of the Bank and had policy-making authority on employment-related

decisions.

                                               7.

       At all pertinent times, Victoria Smith was the Human Resources Manager of the Bank,

was an agent and employee of the Bank, and, as Human Resources Manager, was involved in

Ms. Loyd’s complaints described herein.

                                               8.

                                            -Page 2 -
       Case 2:21-cv-01147-EEF-DMD Document 1 Filed 06/14/21 Page 3 of 6




       Due to the close friendship and business relationship between Riecke and Doss, Bank

patron Doss frequented the Bank on a regular basis, usually at least weekly. Beginning in 2002

and continuing throughout her employment, Ms. Loyd was subjected to severe and pervasive,

offensive, and unwelcome sexually based comments and behavior by Bank patron Doss. These

include, without limitation, Doss attempted to kiss her on her mouth when he saw her in a

parking lot; Doss placed his hands on her shoulders and rubbed them while making a comment

about his attraction to her inside the bank; Doss drug his hand across her waist while she was at

an ATM; and Doss made a comment about how “sexy” she looked in a dress as she walked away

and how the way she walked was a “turn on.”

                                               9.

       Bank patron Doss created a hostile work environment for Crystal Loyd. Doss came into

the Bank weekly to have coffee with Bank CEO Edward Rieke. Due to Doss’s close personal

friendship with CEO Rieke, Ms. Loyd feared losing her job if she complained.

                                               10.

       Ms. Loyd reported the sexual harassment and hostile work environment by Doss to prior

Human Resources Manager, Ellen Olivier. Ms. Loyd also reported that she feared retaliatory

action by the Bank. Ms. Olivier said that she could not make any assurances as to how the Bank

would respond to a formal complaint by Ms. Loyd.

                                               11.

       After enduring continuous harassment by Doss, on August 3, 2020, Ms. Loyd again

reported Doss’s unlawful conduct by filing a formal complaint with Human Resources Manager

Victoria Smith. Ms. Loyd never received a response to her complaint and was instead terminated

on September 1, 2020.
                                            -Page 3 -
       Case 2:21-cv-01147-EEF-DMD Document 1 Filed 06/14/21 Page 4 of 6




                                                12.

       Ms. Loyd was subjected to sexual harassment and a hostile work environment by Bank

patron Doss. The Bank had knowledge of Doss’s harassment and Ms. Loyd’s complaints

regarding such conduct. The Bank did not respond to Ms. Loyd’s complaints or take any action

to stop, prevent, or correct the sexual harassment and hostile environment.

                                               13.

       The Bank retaliated against Ms. Loyd by terminating her on September 1, 2020, less than

one month after her complaint of sexual harassment and hostile work environment. The Bank’s

alleged reason for her termination was that her position was being absorbed due to financial

constraints. Ms. Loyd inquired if there were any other positions available that she could fill. She

was denied.

                                               14.

       By these actions described herein, the Bank violated Title VII of the Civil Rights Act of

1964, 42 U.S.C. §2000e et seq.; Louisiana Employment Discrimination Law, La. R.S. 23:301, et

seq.; and Louisiana’s anti-retaliation laws, La. R.S. 23:967 and La. R.S. 51:2256.

                                               15.

       Ms. Loyd has complied with all administrative requirements prior to filing suit under

Title VII and state law. She timely filed a charge with the Equal Employment Opportunity

Commission alleging sexual harassment and retaliation (Charge No. 461-2021-00073), dated

October 26, 2020. She received a Notice of Right to Sue dated March 23, 2021.

                                                16.

       The Bank is respondeat superior liable under Louisiana law for the unlawful conduct of
                                             -Page 4 -
       Case 2:21-cv-01147-EEF-DMD Document 1 Filed 06/14/21 Page 5 of 6




its employees described herein.

                                                17.

       As a result of the incidents sued upon herein, Ms. Loyd has sustained damages which

include, without limitation, past and future lost wages and benefits, including back pay and front

pay in lieu of reinstatement; lost anticipated wages due to a wage increase; lost benefits, lost

promotional opportunities, promotion, and advancement; severe emotional distress, mental

anguish, humiliation, and embarrassment; damage to reputation; loss of earning capacity;

expenses in finding comparable employment; and all such other damages as will be more fully

shown at trial.

                                                18.

       By the actions described above, Defendant has engaged in intentional discrimination and

with malice and/or reckless indifference to the federally protected rights of Ms. Loyd, and thus is

liable for punitive damages.

                                                19.

       Ms. Loyd is entitled to and desires an award of attorney’s fees, litigation expenses, and

all such other relief to which she is entitled at law or in equity, pursuant to federal and Louisiana

law.

                                                20.

       Ms. Loyd is entitled to and requests a trial by jury.

       WHEREFORE, Complainant, Crystal Loyd, prays for a trial by jury and, after due

proceedings are had, that there be judgment in her favor and against defendant, American

Bancshares, Inc. D/B/A American Bank And Trust Company, Inc., for all sums as are reasonable

under the premises, compensatory damages, lost wages and benefits, back pay, front pay in lieu

                                             -Page 5 -
       Case 2:21-cv-01147-EEF-DMD Document 1 Filed 06/14/21 Page 6 of 6




of reinstatement, punitive damages, attorney’s fees, all costs of these proceedings, interest

thereon from the date of judicial demand until paid, and all such other relief to which

Complainant is entitled at law or in equity.



                                               Respectfully submitted:

                                               /s/Robert L. Campbell
                                               Robert L. Campbell - (Bar # 27986)
                                               WILLIAMSON, FONTENOT & CAMPBELL,
                                               343 Royal Street
                                               Baton Rouge, LA 70802
                                               Telephone: (225) 383-4010
                                               Facsimile: (225) 383-4114
                                               Email: robb@lawyerbatonrouge.com

                                               -AND-

                                               /s/ Meghan E. Notariano
                                               PARKER LAYRISSON LAW FIRM
                                               J. Parker Layrisson (Bar No. 28120)
                                               Meghan E. Notariano (Bar No. 37248)
                                               P.O. Box 1860
                                               200 E. Hickory Street
                                               Ponchatoula, LA 70454
                                               Telephone: (985) 467-9525
                                               Facsimile: (985) 247-8214
                                               Email: file@layrisson.com
                                               Attorneys for Complainant Crystal Loyd


                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 14, 2021, a copy of the foregoing was filed electronically

with the Clerk of Court using the CM/ECF System and notice was sent to all counsel by position

of the Court’s electronic filing system.

                                                       /s/ Meghan E. Notariano______
                                                       MEGHAN E. NOTARIANO
                                               -Page 6 -
